REASONS FOR ALLOWANCE
Claims 1-2, 4-8, 10-15, 21, 23-24, 29 and 31-42 are allowed. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The prior art of record fails to disclose or suggest features in the Proposed Amendment.
The following is an examiner’s statement of reasons for allowance: None of the cited references teach or suggest the features recited in the Independent claim. The Independent claims describes an application separate from the browser that requests a resource via URL without specifying the resource type. A response is received to which the application identifies the resource type within the received response via different URL. The application then presents the resource via user interface without reliance on a web browser only when the application supports that resource type otherwise a web browser is used to present the resource. The Independent claims 15 and 23 further describe that a database connected with the server is used to identify a resource type by identifying a second URL different from the first URL provided in the initial request for the resource. The application then identifies the type of resource from the second URL. That is while the requesting application may identify the resource type using the retrieved second URL it may not be able to support presentation of the resource type. These features describe new improvement in the way to which web resources are requested and presented by determining a type of resource associated with a customized URL while determining support of the requesting application of the device for presentation of that resource type along with a backup presentation via web browser when the type is not supported for presentation within the application (see applicants specification paragraph 26). Such a feature would save time has the user would not be 
4.	The cited reference of Reiss (U.S. Pub 2013/0104114) describes updating of a web application to a newer version via URL request which in one scenario retrieves a compressed file of type .zip (see abstract & paragraphs 36-38). While concept of URL redirection in which the server modifies the original URL via lookup etc. is well known. Nowhere does Reiss teach or even suggest that the client device defaults to a web browser for presentation when the resource type is not supported for presentation at the requesting application.
5.	Furthermore, the claimed feature would not have been obvious to a person of ordinary skill in the art at the time of the invention in view of the prior art of record. Because none of the cited references teach the features recited in the independent claims has described above. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled Comments on “Statements of Reasons for Allowance”.

CONCLUSION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGLESH M PATEL whose telephone number is (571)272-5937.  The examiner can normally be reached M-F from 10:00 am -7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Manglesh M Patel/
Primary Examiner, Art Unit 2178
2/23/2021